     Case 3:21-cv-01089 Document 1 Filed 02/26/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


ELIZABETH FERRER CRESPO

Plaintiff                                  CIVIL NO.:

VS
                                           CIVIL ACTION
VETERANS      ADMINISTRATION
CARIBBEAN HEALTH SYSTEM,     PLAINTIFF DEMANDS TRIAL BY
JOHN DOE, JANE DOE, RICHARD JURY
ROE, INSURANCE COMPANY X,Y,Z

Defendants



                                    COMPLAINT

TO THE HONORABLE COURT:

      COMES NOW the plaintiffs through their undersigned attorneys and respectfully

STATES and PRAYS:

                         I.     JURISDICTION AND VENUE

      1.    This Honorable Court has jurisdiction over the instant case pursuant to 28

            U.S.C. Sec. 1346 and 171 since it involves the United States Government a

            federal agency, and because the amount in controversy, exclusive of

            interests and costs, exceeds the sum of Seventy-Five Thousand Dollars

            ($75,000).

      2.    The proper venue lies in this Court pursuant to 28 U.S.C. 1391 (a) since the

            facts that caused the damages alleged herein occurred within this district.
 Case 3:21-cv-01089 Document 1 Filed 02/26/21 Page 2 of 5




     3.      On February 22, 2021, plaintiff presented his claim, pursuant the Federal

             Tort Claim Act, by filling Standard Form 95 with the Veterans Administration

             (VA) Caribbean Health System.

                                   II.     THE PARTIES

1.        Elizabeth Ferrer Crespo (Ferrer) a natural person of legal age, female, married,

          citizen of the United States of America and is domiciled in Calle Manzano 1803,

          Isabela, Puerto Rico 00662.

2.        The VA Caribbean Health System is a government agency or entity with the

          capacity to sue and be sued. It is the owner or lessor of the place where the

          accident took place and who has jurisdiction, control and duty over the area

          where the accident took place. It is principally and directly responsible for the

          damages caused to plaintiffs.

3.        John Doe, Jane Doe and Richard Roe are fictious names (for lack of information

          as to their real identities) of unknown name that may be responsible for

          plaintiffs’ damages. It is a corporation or entity with the capacity to sue and be

          sued duly organized under the laws of the Commonwealth of Puerto Rico

          and/or another state, authorized to do business within the jurisdiction of Puerto

          Rico and/or another jurisdiction. It is the owner or lessor of the place where

          the accident took place and who has jurisdiction, control and duty over the

          area where the accident took place. It is principally and directly responsible

          for the damages caused to plaintiffs.
Case 3:21-cv-01089 Document 1 Filed 02/26/21 Page 3 of 5




 4.    X Insurance, Co. is a casualty and/or liability insurance company authorized

       to underwrite policies of insurance in the Commonwealth of Puerto Rico,

       which at the time of the accident described below had public liability

       insurance policies issued and outstanding on behalf of one or some co-

       defendant.   It is denominated in this Complaint with a fictitious name

       because its real name is presently unknown to plaintiff.

 5.    Y Insurance, Co. is a casualty and/or liability insurance company authorized

       to underwrite policies of insurance in the Commonwealth of Puerto Rico,

       which at the time of the accident described below had public liability

       insurance policies issued and outstanding on behalf of one or some co-

       defendant.   It is denominated in this Complaint with a fictitious name

       because its real name is presently unknown to plaintiff.

 6.    Z Insurance, Co. is a casualty and/or liability insurance company authorized

       to underwrite policies of insurance in the Commonwealth of Puerto Rico,

       which at the time of the accident described below had public liability

       insurance policies issued and outstanding on behalf of one or some co-

       defendant.   It is denominated in this Complaint with a fictitious name

       because its real name is presently unknown to plaintiff.
Case 3:21-cv-01089 Document 1 Filed 02/26/21 Page 4 of 5




          III.   FACTUAL ALLEGATIONS AND NEGLIGENCE

 7.    On February 26, 2019, on or about 7:30 a.m., Ferrer was on the second

       floor at the Veterans Hospital in San Juan Puerto Rico. While she was

       walking in front of the gastroenterology counter que fell.

 8.    Her fall occurred because the floor was sticky making her shoe to get stuck

       causing her to lose her balance and falling on the floor.

 9.    The negligence of the defendants consisted in the fact that the floor had a

       substance or treatment that make it sticky causing difficulty to the people

       to walk thru it and there was no warning, sign or warning about the

       dangerous condition, causing the accident of the plaintiff.

 10.   That the damages suffered by plaintiff was due to the existence of such

       dangerous condition and they were known to the co-defendants or their

       knowledge could be imputed to them.

 11.   Plaintiff Ferrer suffered injuries in her chest, rib fracture and trauma on her

       hands and knees.

 12.   Plaintiff Ferrer received medical treatment for her injuries.



                              IV.THE DAMAGES

 13.   The physical damages suffered by plaintiff should be compensated in the

       amount of no less than 55,000.00
     Case 3:21-cv-01089 Document 1 Filed 02/26/21 Page 5 of 5




       14.     The suffering and mental anguish suffered by plaintiff Ferrer as a

               consequence of the physical damages mentioned should be compensated

               in the amount of no less than $20,000.00.

       15.     Plaintiff’s demands trial by jury.

             WHEREFORE plaintiff demands judgment in her favor and against

       defendants, jointly and severally, awarding plaintiff the amount of $75,000.00,

       interest from the date of filing of the present complaint, the costs and expenses

       of this litigation plus a reasonable amount for attorneys’ fees.

             RESPECTFULLY SUBMITTED

       In San Juan, Puerto Rico, on February 26, 2021.

       I HEREBY CERTIFY that on this same date I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such

filing to all the attorneys of record.

                                         /s/ CRISTINA ALCARAZ EMMANUELLI, ESQ.
                                         USDC-PR NO. 221505
                                         URB. CROWN HILLS
                                         138 AVE. WINSTON CHURCHILL PMB 914
                                         EL SENORIAL MAIL STATION
                                         SAN JUAN, PR 00926-6013
                                         TEL. (787) 764-8540 – 758-3575
                                         FAX (787) 767-4926
                                         E-MAIL: alcaraz@olmedolawpsc.com
                                                 cristinaalcaraz2011@gmail.com
